 



EXHIBIT 10.2
[Letterhead of IndyMac Bank, F.S.B.]
July 1, 2006
Mr. James Mahoney
Chief Executive Officer
Financial Freedom Senior Funding Corporation
1 Banting
Irvine, California 92618
Amendment; Waiver of Tolling Period by IndyMac Bank, F.S.B.
Dear Jim:
     As you know, we have been discussing various alternatives with respect to
Financial Freedom Senior Funding Corporation, 93.75% of the issued and
outstanding shares of capital stock of which are owned by IndyMac Bank, F.S.B.,
and have decided to amend, at your request, that certain Stockholders Agreement
(the “Stockholders Agreement”), effective as of the “Closing” under the IMB/LBB
Stock Purchase Agreement (as defined therein), by and among Financial Freedom
Senior Funding Corporation, a Delaware corporation (as successor by merger to
Financial Freedom Holdings, Inc., “FFSFC”), you (“Mahoney” or “you”), and
IndyMac Bank, F.S.B. (“IMB”), to waive any time period requirement restricting
you from exercising your “Put Option.” Capitalized terms used herein without
definition shall have the respective meanings assigned to them in the
Stockholders Agreement.
     Accordingly, IMB and you hereby agree as follows:
     1. Amendment; Waiver of Tolling Period; Exercise of Put Option. IMB and
Mahoney hereby amend Section 5 of the Stockholders Agreement prohibiting Mahoney
from exercising the Put Option before the expiration of the Tolling Period by
waiving the provisions thereof and, in connection therewith, Mahoney hereby
exercises his right to sell, and IMB hereby agrees to purchase, all of the
Mahoney Interests pursuant to Mahoney’s Put Option under Section 5 of the
Stockholders Agreement. IMB and Mahoney agree that the purchase price for the
Mahoney Interests shall be Forty Million and no/100 Dollars ($40,000,000.00)
(the “Purchase Price”), and further agree that such Purchase Price was agreed
upon mutually by the parties hereto based on the actual results of operations of
FFSFC in the first quarter of 2006 and on your representations in Paragraph 2 of
this letter agreement, and notwithstanding any other method of determination
thereof provided for in the Stockholders Agreement.
     2. Net Operating Income for Second Fiscal Quarter. Mahoney represents that
the net operating income of FFSFC, as determined in accordance with the
Accounting Principles (as defined below), for the three month period ended
June 30, 2006 was not less than $9 million (after tax). For purposes of this
Paragraph 2 “Accounting Principles” means the accounting

 



--------------------------------------------------------------------------------



 



Mr. James Mahoney
July 1, 2006
Page 2
 
principles, estimating techniques, cost allocations (including, without
limitation, internal allocation of overhead costs), assumptions and other
accounting practices and procedures as have been applied by FFSFC on a
consistent basis in the preparation of its financial statements for the prior
four fiscal quarters; provided, however, that net operating income for the three
month period ended June 30, 2006 shall (i) be determined in accordance with FASB
156 as in effect January 1, 2006 and (ii) not include any one-time, special or
non-recurring charges against earnings, including, without limitation, the
charge related to the Roseville sublease expense incurred in June 2006.
     3. Closing. The purchase of the Mahoney Interests shall occur at a closing
(the “Closing”) at the offices of IMB, 888 East Walnut Street, Pasadena,
California, at 9:30 a.m. (Pacific time) on Monday, July 3, 2006. At the Closing,
against delivery to IMB of the certificates representing all of your shares of
FFSFC (consisting of 62.5 shares of common stock of FFSFC and representing all
of the Mahoney Interests), duly endorsed for transfer to IMB or accompanied by
duly executed stock powers and with all stock transfer tax stamps, if required,
affixed thereto, IMB shall deliver to you, by wire transfer of immediately
available funds to an account specified by you, the Purchase Price. You must
specify this account in writing to IMB at least one business day prior to the
Closing.
     4. No Encumbrances. Mahoney hereby represents and warrants to IMB that the
Mahoney Interests being conveyed to IMB at the Closing are owned by Mahoney free
and clear of all liens, claims and encumbrances (other than restrictions on the
transfer thereof imposed under the Securities Act of 1933, as amended), as
evidenced, in part, by the acknowledgement executed by Kathleen T. Mahoney,
which acknowledgement constitutes a part of this letter agreement.
     5. Mutual Representations and Warranties. IMB represents and warrants to
Mahoney, and Mahoney represents and warrants to IMB, as of the date hereof and
as of the date of the Closing, that:
     (a) It or he has all requisite power, authority and capacity to enter into
and perform its or his obligations under this letter agreement.
     (b) It or he has duly authorized the execution and delivery of this letter
agreement, and this letter agreement constitutes a binding obligation of it or
him, enforceable against it or him in accordance with its terms.
     (c) The execution, delivery and performance of this letter agreement by it
or him will not violate any agreement to which it or he is a party or any order
of a governmental body.
     (d) In the case of Mahoney only, there are no agreements to which Mahoney
is a party with respect to the voting or transfer of the capital stock of FFSFC
or with respect to any other aspect of the affairs of FFSFC (including, without
limitation, any arrangement Mahoney has with Kathleen T. Mahoney), other than
the Stockholders Agreement and this letter agreement.

 



--------------------------------------------------------------------------------



 



Mr. James Mahoney
July 1, 2006
Page 3
 
     6. Disclaimer. The parties hereto acknowledge and agree that the Purchase
Price was negotiated at arms’ length and that IMB has no present obligation to
purchase the Mahoney Interests and Mahoney has no present obligation to sell the
Mahoney Interests. IMB acknowledges and agrees that neither Mahoney nor any
Person acting on his behalf is making any oral or written representations or
warranties whatsoever, express or implied, with respect to FFSFC or its
business, operations, assets, liabilities, affairs, condition (financial or
otherwise) and prospects, except for the representations and warranties
expressly set forth herein. IMB acknowledges that it is a sophisticated investor
and that it has had an opportunity to ask such questions of Mahoney as IMB
deemed relevant to the transactions contemplated hereby and to acquire such
additional information about FFSFC and its business, operations, assets,
liabilities, affairs and condition (financial or otherwise) and prospects as it
has requested (and all such information has been received). In making its
determination to allow you to exercise your Put Option early and proceed with
the purchase of the Mahoney Interests as contemplated hereby (including, without
limitation, the Purchase Price), IMB has reached its own independent decision to
enter into the transactions contemplated hereby in reliance upon the results of
its own due diligence and the representations and warranties of Mahoney
expressly set forth herein.
     7. Confirmation of Restricted Period Covenant in Stockholders Agreement.
Mahoney and IMB acknowledge that, except as amended hereby, the Stockholders
Agreement remains in full force and effect and that certain provisions of the
Stockholders Agreement survive the consummation of the transactions contemplated
hereby (as provided or contemplated therein) and, in furtherance thereof and
without limiting the generality thereof, Mahoney acknowledges and agrees that
the provisions of Section 12 of the Stockholders Agreement shall survive the
purchase by IMB of the Mahoney Interests as contemplated hereby and shall remain
binding upon Mahoney during the Restricted Period in accordance with the terms
of the Stockholders Agreement. The parties hereto further acknowledge and agree
that the Restricted Period shall commence on the date of the Closing.
     8. Expenses. IMB shall pay and reimburse you for all of the reasonable fees
and expenses of your professional advisors (including legal fees and expenses)
incurred by you in connection with the transactions contemplated hereby and,
prior to the date hereof, the proposed initial public offering of FFSFC;
provided, that IMB shall not be obligated to pay and reimburse you under this
paragraph 8 for any such expenses in excess of $100,000.
     9. Governing Law; Entire Agreement; Successors and Assigns, Etc. This
letter agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof. Each of the parties hereto hereby submits to personal
jurisdiction and waives any objection to venue in the State of California.
Service of process on the parties hereto in any action arising out of or
relating to this letter agreement shall be made pursuant to applicable law. The
parties hereto hereby waive all right to trial by jury in any action or
proceeding to enforce or defend any rights hereunder. This letter agreement,
together with the Stockholders Agreement, constitute the

 



--------------------------------------------------------------------------------



 



Mr. James Mahoney
July 1, 2006
Page 4
 
entire agreement and understanding between IMB and Mahoney with respect to the
subject matter hereof and supersedes all other prior agreements or
understandings with respect to the subject matter hereof. No provision of this
letter agreement may be amended, modified or supplemented without the written
consent of IMB and Mahoney. No failure or delay on the part of a party in
exercising any right, power or privilege hereunder, and no course of dealings
between the parties, shall operate as a waiver thereof nor shall any single or
partial exercise of a right, power or privilege hereunder preclude the
simultaneous or later exercise of any other right, power or privilege. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which a party may otherwise have. All of the terms and
provisions hereof shall inure to the benefit of and be binding upon IMB and
Mahoney and their respective successors and assigns (including Mahoney’s heirs
and legatees).
     10. Severability and Reformation of Covenants. You acknowledge and agree
that the restrictive covenants set forth herein, including in Paragraph 7 hereof
(and, by virtue thereof, the covenants contained in Section 12 of the
Stockholders Agreement), are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this letter agreement, including in
Paragraph 7 hereof (and, by virtue thereof, the covenants contained in
Section 12 of the Stockholders Agreement), shall be considered and construed as
separate and independent covenants. Should any part or provision of this letter
agreement, including, without limitation, any covenant (including in Paragraph 7
hereof (and, by virtue thereof, the covenants contained in Section 12 of the
Stockholders Agreement)), be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this letter
agreement (or the Stockholders Agreement). The parties hereto agree that it is
their intention that the restrictive covenants set forth herein, including in
Paragraph 7 hereof (and, by virtue thereof, the covenants contained in
Section 12 of the Stockholders Agreement), be enforced in accordance with their
terms to the maximum extent possible under applicable law. The parties hereto
further agree that if any portion of the provisions of this letter agreement,
including in Paragraph 7 hereof (and, by virtue thereof, the covenants contained
in Section 12 of the Stockholders Agreement), is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, definition of activities or definition of information covered is
considered to be invalid or unreasonable in scope, the invalid or unreasonable
term shall be redefined, or a new enforceable term provided, such that the
intent of IMB and Mahoney in agreeing to the provisions of this letter
agreement, including Paragraph 7 hereof (and, by virtue thereof, the covenants
contained in Section 12 of the Stockholders Agreement), will not be impaired and
the provision in question shall be enforceable to the fullest extent of the
applicable laws.
     11. Further Assurances. The parties hereto will do, execute, acknowledge
and deliver all and every such further acts, transfers, amendments and
assurances as may be required to carry out the intent or purposes of this letter
agreement or to facilitate the performance of the terms of this letter
agreement, including, without limitation, cooperating with each other in
connection with any required regulatory or governmental filings or any filing
with respect to any mortgage licensing laws applicable to the parties’
performance of the terms of this letter agreement.

 



--------------------------------------------------------------------------------



 



Mr. James Mahoney
July 1, 2006
Page 5
 
     If you are in agreement with the foregoing, please sign this letter
agreement in the space provided below.

            IndyMac Bank, F.S.B.
 
      By:   /s/ Michael W. Perry         Michael W. Perry        Chief Executive
Officer     

          Agreed to and accepted this 1st day
of July, 2006 by:
 
      /s/ James Mahoney       James Mahoney             

     In consideration of the execution of the foregoing letter agreement by IMB
and Mahoney, which, in part, facilitates the spousal arrangement between the
undersigned and James Mahoney, the undersigned hereby acknowledges that she has
read this letter agreement and the Stockholders Agreement and knows and
understands the content hereof and thereof. The undersigned has the right to
consult with counsel of her choosing in connection with this spousal consent and
the letter agreement and she has had ample opportunity to do so. If the
undersigned has not consulted with counsel in connection herewith, the
undersigned has knowingly and willingly elected not to do so. The undersigned
acknowledges and understands that this letter agreement conveys all of the
Mahoney Interests, consisting of 62.5 shares of common stock of Financial
Freedom Senior Funding Corporation to IndyMac Bank, F.S.B., including any
interest she may have in such Mahoney Interests (marital or otherwise),
including, without limitation, any interest equivalent to a spousal interest by
virtue of her relationship with James Mahoney or other community or
quasi-community property interest.
     The undersigned (i) consents to be bound by the terms and provisions of
this letter agreement (to the extent the provisions of this letter agreement are
applicable to the undersigned on account of her spousal relationship with James
Mahoney), including, without limitation, with respect to the sale and transfer
of the Mahoney Interests (it being understood that the undersigned is not bound
by the provisions of Paragraph 7 hereof), (ii) agrees that the undersigned’s
spouse or his designee shall have the sole and exclusive management power with
respect to the transfer of the Mahoney Interests, (iii) agrees that the
undersigned will not effect or attempt to effect any sale or other transfer of
the Mahoney Interests, or of any interest therein, except pursuant to the terms
of this letter agreement and (iv) agrees that the undersigned will not seek to
challenge or set aside this transaction as a fraudulent conveyance or on any
other ground.

 



--------------------------------------------------------------------------------



 



Mr. James Mahoney
July 1, 2006
Page 6
 
     The undersigned shall perform any further acts and execute and deliver any
further documents or procure any court orders which may be reasonably necessary
to carry out the provisions of this spousal consent and letter agreement (to the
extent the provisions of this letter agreement are applicable to the undersigned
on account of her spousal relationship with James Mahoney).

                  /s/ Kathleen T. Mahoney       Kathleen T. Mahoney      July 1,
2006     

 